                Case 2:19-cv-00080-TSZ Document 15 Filed 02/11/21 Page 1 of 2




 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 5                                   AT SEATTLE

 6    SUSAN S. CHURCH, derivatively on
      behalf of COCRYSTAL PHARMA,
 7    INC.,
                           Plaintiff,
 8                                                     C19-80 TSZ
           v.
 9    ELLIOT MAZA, et al.,
10                         Defendants,
           and
11
      COCRYSTAL PHARMA, INC.,
12                         Nominal Defendant.

13    MARTIN TUTSCHEK, derivatively on
      behalf of COCRYSTAL PHARMA,
14    INC.,
                           Plaintiff,
15                                                     C19-1775 TSZ
           v.
16    RAYMOND F. SCHINAZI,
                           Defendants,
17
           and                                         ORDER
18    COCRYSTAL PHARMA, INC.,
19                         Nominal Defendant

20         The parties in these matters, as well as in a related derivative lawsuit pending in

21 the District of New Jersey (the “Nichols Action”), having reached a settlement and

22 having filed no response to the Minute Order entered October 7, 2020, requiring them to

23

     MINUTE ORDER - 1
             Case 2:19-cv-00080-TSZ Document 15 Filed 02/11/21 Page 2 of 2




 1 show cause why these actions should not be dismissed with prejudice and without costs,

 2 and all counsel having collectively left a voicemail on the main chambers line confirming

 3 that no issue remains for the Court’s determination,

 4         NOW, THEREFORE, IT IS ORDERED that these cases are DISMISSED with

 5 prejudice and without costs. In the event that settlement is not perfected, any party may

 6 move to reopen and trial will be scheduled, provided such motion is filed within 30 days

 7 of the date of this Order.

 8         The Clerk is directed to send a copy of this Order to all counsel of record.

 9         Dated this 11th day of February, 2021.

10

11                                                   A
                                                     Thomas S. Zilly
12
                                                     United States District Judge
13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
